








THIS UNSECURED CONVERTIBLE PROMISSORY NOTE AND THE SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
APPLICABLE STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION UNDER SUCH LAWS OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENT.
 INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE ACT AND ALL APPLICABLE STATE SECURITIES LAWS.

Global Arena Holding, Inc.

Unsecured Convertible Promissory Note

No. [__]

$[Amount]

[INSERT DATE]

 

 

For value received, Global Arena Holding, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of [Lender’s Name], with an
address at ______________________________________________, email:  ___________
 or its registered assigns (hereinafter together with successors in title and
assigns referred to as the “Holder”), the principal sum of [             ]
Dollars ($[              ]), together with simple interest from the date hereof
on the principal amount outstanding from time to time, as specified below.

This Unsecured Convertible Promissory Note (this “Note”) is one in a series of
Unsecured Convertible Promissory Notes (collectively, the “Notes”) issued by the
Company pursuant to that certain Unsecured Convertible Promissory Note and
Warrant Purchase Agreement, dated as of [INSERT DATE], by and among the Company
and the Holder (the “Purchase Agreement”) which is similar to the agreement that
is entered into by the Company with other investors or purchasers of the other
Notes.  As used in this and any other Notes, the term “Requisite Note Holders”
shall mean the holders of a majority of the aggregate outstanding principal
amount of this and the other Notes issued under the terms and conditions of the
Purchase Agreement (and not include any other notes, debentures or similar
instruments that may have been or may be issued by the Company).  Capitalized
terms used but not defined herein shall have the meanings given them in the
Purchase Agreement.

The obligations under this Note are unsecured.  

Certain capitalized terms used in this Note have the following meaning:

“Affiliate” shall have the meaning ascribed to such term under the Securities
Exchange Act.

“Common Stock” shall mean the shares of common stock of the Company, $0.001 par
value per share.

“Conversion Date” means the date a Conversion Notice is delivered to the Company
in accordance with Section 3(a).

“Conversion Notice” means a written notice in the form attached hereto as
Exhibit A.

“Conversion Price Per Share” shall mean twenty-five cents ($0.25), subject to
adjustment under Section 6.

“Exchange” means whichever of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or the OTC Bulletin Board, on which the Common Stock is listed or
quoted for trading on the date in question.

“Maturity Date” shall mean [INSERT DATE] or if such date is not a business day
on the immediately succeeding business day.

“Securities Act” means the Securities Act of 1933, as amended, and to the extent
applicable, the rules and regulations promulgated thereunder.

“Securities Exchange Act” means the Securities and Exchange Act of 1934, as
amended, and to the extent applicable, the rules and regulations promulgated
thereunder.

“Trading Day” means a day on which the principal Exchange for the Company’s
Common Stock is open for trading.

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Note and payment of interest under this Note.

1.

Interest.  The outstanding principal amount of this Note shall bear interest at
an annual rate of TWELVE PERCENT (12.00%).  Interest shall be computed on the
basis of a year of 365 days for the actual number of days elapsed.  Interest on
the obligations of this Note shall accrue and be paid on the Maturity Date, or
if such date is not a business day, then on the next business day without any
additional accrual of interest for such payment.

2.

Amount Due.  

(a)

Unless earlier converted into shares of the Company’s Common Stock on the
Conversion Date (as defined below) pursuant to the terms of this Note and
subject to the default provisions set forth herein, the principal amount of this
Note together with accrued interest (the sum of such principal and accrued
interest being hereinafter referred to as the “Amount Due”) shall be payable on
the Maturity Date.  

(b)

The Amount Due may be prepaid in whole or in part without penalty and without
the prior written consent of the Holder or any of the Requisite Note Holders;
provided that upon any prepayment the holder of the Note shall have the right,
but not the obligation, to use the amount that has been paid by the Company to
the Holder in connection with such prepayment to purchase shares of Common Stock
at the Conversion Price Per Share by delivering a notice to the Company to such
effect on or prior to the date that is ten business days after the date of such
prepayment.  

(c)

All of the Notes shall rank equally without preference or priority of any kind
over one another, and all payments on account of the Amount Due with respect to
any of the Notes shall be applied ratably and proportionately on the outstanding
Notes on the basis of the respective principal amount of the outstanding
indebtedness represented by each of the then outstanding Notes.

3.

Conversion of the Note.  

(a)

All, but not less than all, the principal amount of this Note then outstanding
together, subject to the limitation in Section , with any accrued and unpaid
interest hereunder shall be convertible into shares of Common Stock at the
Conversion Price (subject to the limitation set forth in Section ), at the
option of the Holder, at any time during the Conversion Period. The Holder may
exercise the conversion right under this Section  by delivering to the Company,
during the Conversion Period, a Conversion Notice.  Notwithstanding the
foregoing, the Holder may elect to convert less than all of the principal amount
if a conversion hereunder may not be effected in full due to the application of
Section , in which case, the Company shall honor such conversion to the extent
permissible hereunder and shall promptly deliver to the Holder a new note of
like tenor with a principal amount equal to the principal amount which has not
been converted and the Holder will be permitted to convert such new note in
accordance with its terms.  Upon the delivery by the Holder of the Conversion
Notice, this Note shall no longer represent any right to payment of cash to the
extent so converted and only represent the right to receive the Underlying
Shares (and the new note if applicable) from the Company unless there is a
Conversion Failure.

(b)

Certain Conversion Restrictions.  Notwithstanding anything to the contrary
contained herein, unless otherwise agreed by the Company, the number of shares
of Common Stock that may be acquired by the Holder upon any exercise of this
Note (or otherwise in respect hereof) shall be limited to the extent necessary
to insure that following such exercise (or other issuance), the total number of
shares of Common Stock then beneficially owned by such Holder and its Affiliates
and any other Persons whose beneficial ownership of Common Stock would be
aggregated with the Holder's for purposes of Section 13(d) of the Exchange Act
(the “Beneficial Ownership”, does not exceed 4.99% of the total number of issued
and outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise) (the “Maximum Percentage”).  For the
avoidance of doubt, except as otherwise provided herein in connection with a
transaction described in Section 6 (a “Fundamental Transaction”), this Note may
not be exercised in whole or in part if the Holder’s Beneficial Ownership (as
calculated herein) exceeds the Maximum Percentage prior to such exercise.  For
such purposes, Beneficial Ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  This provision shall not restrict the number of shares of Common
Stock that a Holder may receive or beneficially own in order to determine the
amount of securities or other consideration that such Holder may receive in the
event of a Fundamental Transaction.  This restriction may not be waived except
by the Holder providing a notice to the Company as provided herein.  For any
reason at any time, upon the written or oral request of the Holder, the Company
shall promptly confirm in writing (which may be by electronic mail) to the
Holder the number of shares of Common Stock then outstanding.  To the extent
that the limitation contained in this Section 3(b) applies, the determination of
whether this Note is exercisable (in relation to other securities owned by such
Holder together with any Affiliates) and of which a portion of this Note is
exercisable shall be in the sole discretion of a Holder, and the submission of a
Conversion Notice shall be deemed to be each Holder’s determination of whether
this Note is exercisable (in relation to other securities owned by such Holder
together with any Affiliates) and of which portion of this Note is exercisable,
in each case subject to such aggregate percentage limitation, and the Company
shall have no obligation to verify or confirm the accuracy of such determination
other than its obligation in this Section 3(b) to, upon the Holder's request,
confirm in writing to the Holder the number of shares of Common Stock then
outstanding.  Notwithstanding any provision of this Section 3(b) to the
contrary, the limitations on the exercise of this Note under this Section 3(b)
shall not be applicable from and after the date that is 61 days after the date
that the Holder provides written notice to the Company that the Holder elects to
have Beneficial Ownership of the Company’s Common Stock in excess of the Maximum
Percentage, in which case such Holder shall have the right to exercise this Note
without the limitations of this Section 3(b); provided, that the limitations of
this Section 3(b) shall again be applicable to any assignee of this Note until
61 days after such assignee provides such notice to the Company.    

4.

Mechanics of Conversion.

(a)

The number of Underlying Shares issuable upon any conversion hereunder shall
equal the outstanding principal amount of this Note to be converted, divided by
the Conversion Price on the Conversion Date, plus, the amount of any accrued but
unpaid interest on this Note through the Conversion Date, divided by the
Conversion Price on the Conversion Date.

(b)

The Company shall, by the tenth Trading Day following each Conversion Date,
issue or cause to be issued and cause to be delivered to or upon the written
order of the Holder and in such name or names as the Holder may designate a
certificate for the Underlying Shares issuable upon such conversion. The Holder,
or any Person so designated by the Holder to receive Underlying Shares, shall be
deemed to have become holder of record of such Underlying Shares as of such
Conversion Date.

(c)

The Holder shall be required to deliver the original Note in order to effect a
conversion hereunder.  Execution and delivery of the Conversion Notice shall
have the same effect as cancellation of the Note.

(d)

If by the third Trading Day after a Conversion Date the Company fails to deliver
to the Holder such Underlying Shares in such amounts and in the manner required
pursuant to Section  (a “Conversion Failure”), then the Holder will have the
right, exercisable at any time prior to receipt of the required Underlying
Shares, to rescind the Conversion Notice pertaining thereto by giving written
notice to the Company prior to such Holder’s receipt of such Underlying Shares.
 The Company shall, within two Trading Days, notify the Holder and the holders
of each of the other Notes should a Conversion Failure occur with respect to
this Note or any other Note.

(e)

If a Conversion Failure occurs and prior to the receipt of such Underlying
Shares, the Holder purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by the Holder of the
Underlying Shares which the Holder anticipated receiving upon such conversion (a
“Buy-In”), then the Company shall: (1) pay in cash to the Holder (in addition to
any other remedies available to or elected by the Holder) the amount by which
(x) the Holder's total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Underlying Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue by (B) the
closing price of the Underlying Shares on the Exchange as of the date of the
obligation giving rise to such purchase obligation and (2) at the option of the
Company , either void the conversion at issue and reinstate the principal amount
of Notes (plus accrued interest therein) for which such conversion was not
timely honored or deliver to the Holder the number of shares of Common Stock
that would have been issued had the Company timely complied with its exercise
and delivery obligations hereunder.  The Holder shall provide the Company
reasonably detailed evidence or written notice indicating the amounts payable to
the Holder in respect of the Buy-In.

5.

Payment; Prepayment.  All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Company.  Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to principal.
The Company may prepay the Amount Due or any part thereof; provided, that the
Company: (i) provides a notice Holder of this Note and the holders of each of
the other Notes of the date of such prepayment at least five Trading Days and
not more than fifteen Trading Days prior to such prepayment; and (ii) the
Company prepays the Amount Due on this Note and the outstanding obligations
under the Other Notes on a ratable basis, on the basis of the sum of the
outstanding principal on all Notes and the accrued and unpaid interest thereon.

6.

Certain Adjustments.  The Conversion Price is subject to adjustment from time to
time as set forth in this Section 6.

(a)

Stock Splits and Combinations.  If the Company shall at any time subdivide or
combine its outstanding shares of Common Stock, this Note shall, after that
subdivision or combination, evidence the right to purchase the number of shares
of Common Stock that would have been issuable as a result of that change with
respect to the shares of Common Stock which were purchasable under this Note
immediately before that subdivision or combination.  If the Company shall at any
time subdivide the outstanding shares of Common Stock, the Conversion Price then
in effect immediately before that subdivision shall be proportionately
decreased, and, if the Company shall at any time combine the outstanding shares
of Common Stock, the Conversion Price then in effect immediately before that
combination shall be proportionately increased.  Any adjustment under this
section shall become effective at the close of business on the date the
subdivision or combination becomes effective.

(b)

Reclassification, Exchange and Substitution.  If the Common Stock issuable upon
exercise of this Note shall be changed into the same or a different number of
shares of any other class or classes of stock, whether by capital
reorganization, reclassification, or otherwise (other than a subdivision or
combination of shares provided for above), the Holder shall, on its exercise, be
entitled to purchase for the same aggregate consideration, in lieu of the Common
Stock that the Holder would have been entitled to purchase but for such change,
a number of shares of such other class or classes of stock equivalent to the
number of shares of Common Stock that would have been subject to purchase by the
Holder on exercise of this Note immediately before that change.

(c)

Reorganizations, Mergers, Consolidations or Sale Of Assets.  If at any time
there shall be a capital reorganization of the Company’s Common Stock (other
than a combination, reclassification, exchange, or subdivision of shares
provided for elsewhere above) or merger or consolidation of the Company with or
into another entity, or the sale of the Company’s properties and assets as, or
substantially as, an entirety to any other person or entity, then, as a part of
such reorganization, merger, consolidation or sale, lawful provision shall be
made so that the Holder shall thereafter be entitled to receive upon exercise of
this Note, during the period specified in this Note and upon payment of the
Conversion Price then in effect, the number of shares of Common Stock or other
securities or property of the Company, or of the successor entity resulting from
such merger or consolidation, to which a holder of the Common Stock deliverable
upon exercise of this Note would have been entitled in such capital
reorganization, merger, or consolidation or sale if this Note had been exercised
immediately before that capital reorganization, merger, consolidation, or sale.
 In any such case, appropriate adjustment (as determined in good faith by the
Company’s Board of Directors) shall be made in the application of the provisions
of this Note with respect to the rights and interests of the Holder after the
reorganization, merger, consolidation, or sale to the end that the provisions of
this Note (including adjustment of the Conversion Price then in effect and
number of Underlying Shares purchasable upon exercise of this Note) shall be
applicable after that event, as near as reasonably may be, in relation to any
shares or other property deliverable after that event upon exercise of this
Note.  The Company shall, within thirty (30) days after making such adjustment,
give written notice (by first class mail, postage prepaid) to the Holder at the
address of the Holder shown on the Company’s books.  That notice shall set
forth, in reasonable detail, the event requiring the adjustment and the method
by which the adjustment was calculated, and specify the Conversion Price then in
effect after the adjustment and the increased or decreased number of Underlying
Shares or the other shares or property purchasable upon exercise of this Note.
 When appropriate, that notice may be given in advance and include as part of
the notice required under other provisions of this Note.

7.

Fractional Shares.  The Company shall not be required to issue or cause to be
issued fractional Underlying Shares on conversion of this Note. If any fraction
of an Underlying Share would, except for the provisions of this Section, be
issuable upon conversion of this Note or payment of interest hereon, the number
of Underlying Shares to be issued will be rounded up to the nearest whole share.

8.

Covenant to Maintain Authorized Shares.

(a)

The Company covenants that during the period the conversion right exists, the
Company will reserve from its authorized and unissued Common Stock a sufficient
number of shares, free from preemptive rights, to provide for the issuance of
Common Stock upon the full conversion of this Note.

(b)

The Company represents that upon issuance, the Underlying Shares will be duly
and validly issued, fully paid and non-assessable.

(c)

The shares of Common Stock issuable upon conversion of this Note may not be sold
or transferred unless (i) such shares are sold pursuant to an effective
registration statement under the Act or (ii) the Company or its transfer agent
shall have been furnished with an opinion of counsel (which opinion shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration or (iii)
such shares are sold or transferred pursuant to Rule 144 under the Act (or a
successor rule) (“Rule 144”) or (iv) such shares are transferred to an Affiliate
of the Company who agrees to sell or otherwise transfer the shares only in
accordance with this Section 8 and who is an Accredited Investor (as defined by
Regulation D promulgated under the Securities Act).

(d)

Except as otherwise provided herein (and subject to the removal provisions set
forth below), until such time as the Underlying Shares have been registered
under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, each certificate for shares of Common Stock issuable upon
conversion of this Note that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

9.

Default.

(a)

This Note shall, at the election of the Requisite Note Holders, become
immediately due and payable, upon notice and demand by the Requisite Note
Holders (except in the case of clauses (1) and (ii) below, which shall not
require notice or demand), upon the occurrence of any of the following events of
default (individually, an “Event of Default” and collectively, “Events of
Default”):

(i)

the liquidation, dissolution or insolvency of the Company, or the appointment of
a receiver or custodian for the Company of all or substantially all of its
property, if such appointment is not terminated or dismissed within thirty (30)
days;

(i)

the institution by or against the Company of any proceedings under the United
States Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally;

(ii)

the material breach of any of the representations and warranties made by the
Company in the Purchase Agreement; or

(iii)

the failure of the Company to make any payment of principal or interest when due
on this Note, which failure continues for a period of thirty (30) days after
written notice thereof.

(a)

Upon the occurrence of an Event of Default, the Holder shall have then, or at
any time thereafter, all of the rights and remedies afforded by the Uniform
Commercial Code as from time to time in effect in the State of New York.

1.

No Set-Off.  All payments by the Company under this Note shall be made without
set-off or counterclaim and be without any deduction or withholding for any
taxes or fees of any nature, unless the obligation to make such deduction or
withholding is imposed by law and the Company reasonably believes that such
deduction or withholding is so imposed by law.

2.

Collection Expenses.  If this Note is not paid in accordance with its terms, the
Company shall pay to the Holder, in addition to principal and accrued interest
thereon, all costs of collection of this Note, including but not limited to
reasonable attorneys’ fees, court costs and other costs for the enforcement of
payment of this Note.

3.

Waivers.  The Company hereby expressly and irrevocably waives presentment,
demand, protest, notice of protest and all other notices in connection with this
Note.  No delay or extension on the part of the Holder in exercising any right
hereunder shall operate as a waiver of such right or of any other right under
this Note, and a waiver of any right on any one occasion shall not operate as a
waiver of such right on any future occasion.

4.

General.

(a)

Transfers; Successors and Assigns.  This Note, and the obligations and rights of
the parties hereunder, shall be binding upon and inure to the benefit of the
Company, the holder of this Note, and their respective heirs, successors and
assigns.

(b)

Changes.  Changes in or additions to this Note may be made or compliance with
any term, covenant, agreement, condition or provision set forth herein may be
omitted or waived (either generally or in a particular instance and either
retroactively or prospectively), upon written consent of the Company and the
Requisite Note Holders; provided, however, that no such change, addition,
omission or waiver shall adversely and disproportionately affect any Holder in a
manner different than any other holder of the other Notes without the prior
written consent of such Holder.

(c)

Notices.  All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (1) upon personal
delivery or delivery by courier to the party to be notified, (ii) when sent by
confirmed facsimile or electronic delivery if sent during normal business hours
of the recipient, if not so confirmed, then on the next business day, or (iii)
four (4) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid.  All communications shall be sent to the
respective parties at the following addresses (or at such other addresses as
shall be specified by notice given in accordance with this Section 12(c)): (x)
if to Company, to the Company at555 Madison Avenue, 12th Floor, New York, NY
10022, Attention: Chief Financial Officer, with a copy to Herrick, Feinstein
LLP, Two Park Avenue, New York, NY  10016; Attention: Arthur Jakoby, Esq.,
E-Mail AJakoby@Herrick.com; and (ii) if to Holder, at Holder’s address set forth
above the Holder’s name on the first page of this Note.

(d)

Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

(e)

Governing Law.  This Note shall be governed by, and construed in accordance
with, the internal laws of the State of New York with the same effect for
agreements wholly negotiated, executed and delivered in such State.   

(f)

Exclusive Jurisdiction.  The Company and Holder (i) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of the state of
New York and to the jurisdiction of the United States District Court for the
District of the Southern District of New York for the purpose of any suit,
action or other proceeding arising out of or based upon this Agreement, (ii)
agree not to commence any suit, action or other proceeding arising out of or
based upon this Agreement except in the state courts of the state of New York or
the United States District Court for the District of the Southern District of
New York, and (iii) hereby waive, and agree not to assert, by way of motion, as
a defense, or otherwise, in any such suit, action or proceeding, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.  

(g)

Consolidation of Disputes.  The Holder agrees that any dispute regarding this
Note may be consolidated by the Company in any proceeding regarding any dispute
under any of the other Notes.

(h)

WAIVER OF JURY TRIAL:  THE COMPANY AND THE HOLDER HEREBY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
NOTE.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS.  THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE
COMPANY AND THE HOLDER AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS.  EACH OF THE COMPANY AND THE HOLDER HEREBY FURTHER WARRANTS AND
REPRESENTS THAT SUCH PERSON HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL

(i)

Costs.  Each party will bear its own costs in respect of any disputes arising
under this Agreement.  

(j)

Maximum Rate. All agreements between the Company and the Holder are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the indebtedness evidenced by the Note or
otherwise, shall the amount paid or agreed to be paid to the Holder for the use,
forbearance or detention of the indebtedness evidenced by the Note exceed the
maximum permissible under applicable law.

(k)

Severability.  As used herein, the term “applicable law” shall mean the law in
effect as of the date hereof. If, from any circumstance whatsoever, fulfillment
of any provision hereof or the Purchase Agreement at the time performance of
such provision shall be due, shall involve transcending the limit of validity
prescribed by law, then the obligation to be fulfilled shall automatically be
reduced to the limit of such validity, and if from any circumstances the Holder
should ever receive as interest an amount which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the principal balance evidenced hereby and not to the payment of
interest. This provision shall control every other provision of all agreements
between the Company and the Holder.

[Signature on following page]























IN WITNESS WHEREOF, this Note has been duly executed on behalf of the
undersigned on the day and in the year first written above.

Global Arena Holding, Inc.




By:

Name:


Title:




















EXHIBIT A

CONVERSION NOTICE

(To be executed by the Registered Holder
in order to convert Notes)

Date of Notice:    _________________.

The undersigned hereby elects to convert the principal amount of Note indicated
below, into shares of Common Stock of Global Arena Holding, Inc., as of the date
written below. If shares are to be issued in the name of a Person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
Holder for any conversion, except for such transfer taxes, if any. All terms
used in this notice shall have the meanings set forth in the Note.

       

Conversion calculations:


__________________________________________________________________

Date to Effect Conversion (date of Notice unless otherwise agreed by the
Company)

__________________________________________________________________


Principal amount of Note owned prior to conversion

__________________________________________________________
Principal amount of Note to be converted (must be 100% unless otherwise agreed
by the Company)


__________________________________________________________
Principal amount of Note remaining after Conversion

__________________________________________________________

DTC Account

 

__________________________________________________________________
Number of shares of Common Stock to be issued

__________________________________________________________________
Applicable Conversion Price


Name of Holder of the Note

By:

Name:
Title:












